 



Exhibit 10.1
JOHNSON CONTROLS, INC.
12,815,809 Shares
Common Stock
JOHNSON CONTROLS, INC. 2000 STOCK OPTION PLAN
January 1, 2000
(As Amended through March 21, 2006)
     This document sets forth information relating to participation in the
Johnson Controls, Inc. 2000 Stock Option Plan (the “Plan”) and to shares of our
common stock that we are offering under the Plan. Each share of our common stock
issued under the Plans will include one right to purchase our common stock. In
this document, unless the context otherwise requires, all references to our
common stock includes the accompanying rights. We are offering participation in
the Plan to our officers and other key employees and those of our subsidiaries.
     This document will be accompanied or preceded by our latest Annual Report
to Shareholders. If you have previously received a copy of our Annual Report to
Shareholders but wish to have another copy, then we will furnish an additional
copy without charge upon written or oral request to us.
     Neither the Securities and Exchange Commission nor any state securities
commission has approved or disapproved of the securities offered pursuant to the
Plan or determined if this prospectus is truthful and complete. Any
representation to the contrary is a criminal offense.
     You should rely only on the information contained in this document or to
which we have referred you. We have not authorized anyone to provide you with
information that is different. The information in this document may only be
accurate on the date of the document. This document may only be used where it is
legal to sell these securities.
          This document may not be used for resales of shares acquired under the
Plan.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Caption   Page
THE COMPANY
    1  
 
       
THE PLAN
    1  
Establishment
    1  
Purpose
    1  
Effective Date of the Plan
    1  
Stock Subject to the Plan
    1  
Administration
    2  
Eligibility
    2  
Rights of Employees
    2  
Option Agreements
    3  
Option Price
    3  
Option Period
    3  
Maximum Value of Incentive Stock Options
    3  
Transferability of Option or Stock Appreciation Right
    3  
Exercise of Option
    4  
Withholding
    4  
Termination of Employment
    4  
Stock Appreciation Rights
    5  
Adjustment Provisions
    6  
Termination and Amendment of Plan
    6  
Rights of a Shareholder
    6  
Change of Control
    6  
Termination of Awards
    7  
Governing Law and Arbitration
    7  
Unfunded Plan
    8  
Repricing
    8  
Termination for Cause or Inimical Conduct
    8  
Offset
    9  
Severability
    9  
 
       
FEDERAL INCOME TAX CONSIDERATIONS
    10  
Incentive Stock Options
    10  
Nonqualified Options
    10  
Stock Appreciation Rights
    11  
Internal Revenue Code Section 162(m) and Section 280G
    11  

 



--------------------------------------------------------------------------------



 



THE COMPANY
          We are a global market leader in automotive systems and facility
management and control. In the automotive market, we are a major supplier of
seating and interior systems, and batteries. For nonresidential facilities, we
provide building control systems and services, energy management and integrated
facility management. Our principal executive offices are located at 5757 North
Green Bay Avenue, P.O. Box 591, Milwaukee, Wisconsin 53201. Our telephone number
is (414) 524-1200.
     1. Establishment. JOHNSON CONTROLS, INC. (the “Company”) hereby establishes
a stock option plan for certain officers and other key employees, as described
herein, which shall be known as the JOHNSON CONTROLS, INC. 2000 STOCK OPTION
PLAN (the “Plan”). It is intended that certain of the stock options issued
pursuant to the Plan may constitute incentive stock options within the meaning
of Section 422 of the Internal Revenue Code (“Incentive Stock Options”) and the
remainder of the options issued pursuant to the Plan shall constitute
nonqualified options. Incentive Stock Options and nonqualified stock options are
hereinafter jointly referred to as “Options.” The Committee may also award stock
appreciation rights apart from Options issued pursuant to the Plan.
     2. Purpose. The purpose of the Plan is to induce certain officers and other
key employees to remain in the employ of the Company or its subsidiaries and to
encourage such employees to secure or increase on reasonable terms their stock
ownership in the Company. The Board of Directors of the Company (the “Board of
Directors”) believes that the Plan will promote continuity of management and
increased incentive and personal interest in the welfare of the Company by those
who are responsible for shaping and carrying out the long-range plans of the
Company and securing its continued growth and financial success.
     3. Effective Date of the Plan. The Plan was adopted by the Board of
Directors on November 17, 1999, and, subject to the approval of the Plan by the
shareholders of the Company within twelve months of this date, the effective
date of the Plan will be January 1, 2000. Any and all Options granted prior to
shareholder approval shall be subject to such approval.
     4. Stock Subject to the Plan. Subject to adjustment in accordance with the
provisions of this paragraph and paragraph 17, the total number of shares of the
common stock of the Company (“Common Stock”) available for awards during the
term of the Plan shall be an amount calculated as follows: (a) fifteen percent
(15%) of the number of shares of Common Stock outstanding upon the effective
date of the Plan minus (b) the number of shares of Common Stock subject to
awards made under any prior stock option plan of the Company (a “Prior Plan”)
and outstanding upon the effective date of the Plan (“Prior Plan Awards”).
Shares of Common Stock to be delivered upon exercise of Options or settlement of
stock appreciation rights under the Plan shall be made available from presently
authorized but unissued Common Stock or authorized and issued shares of Common
Stock reacquired and held as treasury shares, or a combination thereof. If any
Option or stock appreciation right shall be canceled, expire or terminate
without having been exercised in full, or to the extent a stock appreciation
right is settled in cash, the shares of Common Stock allocable to the
unexercised, canceled, forfeited portion of such Option or stock appreciation
right, or portion of such stock appreciation right which is settled in cash,
shall again be available for the purpose of the Plan. The surrender of any
Options (and the surrender of any related stock appreciation rights granted
under paragraph 16) in connection with the receipt of stock appreciation rights
as provided in paragraph 16 shall, as to such Options, have the same effect
under this paragraph 4 as the cancellation or termination of such Options
without having been exercised. If any stock appreciation rights are granted
under the Plan (including any grant in connection with the surrender of
outstanding Options), as provided in paragraph 16, and shares of Common Stock
may be issuable in connection with such stock appreciation rights, then the
grant of such stock appreciation rights shall be deemed to have the same effect
under this paragraph 4 as the grant of Options; provided, however, if any such
stock appreciation rights shall be canceled, expire or terminate without having
been exercised in full, or to the extent a stock appreciation right is settled
in cash, the shares of Common Stock allocable to the unexercised, canceled,
forfeited portion of such stock appreciation right, or portion of such stock
appreciation right which is settled in cash, shall again be available for the
purpose of the Plan. If the exercise price of any Option granted under the Plan
is satisfied by tendering shares of Common Stock to the Company (by either
actual delivery or by attestation), only the number of shares of Common Stock
issued net of the shares of Common Stock tendered shall be deemed delivered for
purposes of determining the maximum number of shares of Common Stock available
for delivery under the Plan. If any Participant satisfies the Company’s
withholding tax requirements upon the exercise of an Option by properly electing
to have the Company withhold shares of Common Stock, then the shares of

 



--------------------------------------------------------------------------------



 



Common Stock so withheld shall again be available for the purpose of the Plan,
except that such shares shall not be available for the granting of Incentive
Stock Options. After the effective date of the Plan, if any event occurs as a
result of which shares of Common Stock subject to Prior Plan Awards would again
become available for the purpose of the relevant Prior Plan if the Prior Plan
were still in effect and the Company could grant awards under the Prior Plan,
then such shares shall be available for the purpose of the Plan rather than such
Prior Plan (subject to any applicable limitation on the use of such shares for
the granting of Incentive Stock Options) and thereby increase the shares
available under the Plan as determined under the first sentence of this
paragraph.
     5. Administration.

  (a)   The Plan shall be administered by the Compensation Committee (the
“Committee”) consisting of not less than three members of the Board of Directors
appointed from time to time by the Board of Directors. No member of the
Committee shall be, nor at any time during the preceding one-year period have
been, eligible to receive stock, stock options or stock appreciation rights of
the Company or of its subsidiaries pursuant to the Plan or any other plan of the
Company or its subsidiaries, other than a plan for directors of the Company who
are not officers or employees of the Company which provides for automatic grants
without exercise of discretion by any member of the Board of Directors, or by
any officer or employee of the Company.     (b)   Subject to the express
provisions of the Plan, the Committee shall have authority to establish such
rules and regulations as it deems necessary or advisable for the proper
administration of the Plan, and in its discretion, to determine the individuals
(the “Participants”) to whom, and the time or times at which, Options and stock
appreciation rights shall be granted, the type of Options, the periods of
Options or stock appreciation rights, limitations on exercise of Options or
stock appreciation rights, and the number of shares to be subject to each Option
or award of stock appreciation rights. In making such determinations, the
Committee may take into account the nature of the services rendered by the
respective employees, their present and potential contributions to the success
of the Company or its subsidiaries, and such other factors as the Committee, in
its discretion, shall deem relevant.     (c)   Subject to the express provisions
of the Plan, the Committee shall also have complete authority to interpret the
Plan, to prescribe, amend, and rescind rules and regulations relating to it, to
determine the terms and provisions of the respective Option Agreements (which
need not be identical) and to make all other determinations necessary or
advisable for the administration of the Plan. The Committee’s determinations on
the matters referred to in this paragraph 5 shall be conclusive and binding upon
all parties.     (d)   Neither the Committee nor any member thereof shall be
liable for any act, omission, interpretation, construction or determination made
in connection with the Plan in good faith, and the members of the Committee
shall be entitled to indemnification and reimbursement by the Company in respect
of any claim, loss, damage or expense (including attorneys fees) arising
therefrom to the full extent permitted by law and under any directors and
officers liability insurance that may be in effect from time to time.     (e)  
A majority of the Committee shall constitute a quorum, and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by a majority of the Committee without a meeting, shall
be the acts of the Committee.

     6. Eligibility. Options and stock appreciation rights may be granted to
officers and other key employees of the Company and of any of its present and
future subsidiaries. The maximum number of shares of Common Stock covered by
Options which may be granted to any Participant within any two consecutive
calendar year periods shall not exceed 500,000 shares in the aggregate. No
Option or stock appreciation right shall be granted to any person who owns,
directly or indirectly, shares of stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company. A director of the
Company or of a subsidiary who is not also an employee of the Company or of a
subsidiary will not be eligible to receive any Option or stock appreciation
right hereunder.
     7. Rights of Employees. Nothing in this Plan or in any Option or stock
appreciation right shall interfere with or limit in any way the right of the
Company and any of its subsidiaries to terminate any Participant’s or employee’s
employment at any time, nor confer upon any Participant or employee any right to
continue in the employ of the Company and its subsidiaries. No employee shall
have any right to be granted an award under this Plan, even if an

 



--------------------------------------------------------------------------------



 



award was granted to such employee at any prior time, or if a similarly-situated
employee is or was granted an award under similar circumstances.
     8. Option Agreements. All Options and stock appreciation rights granted
under the Plan shall be evidenced by written agreements (an “Option Agreement”)
in such form or forms as the Committee shall determine.
     9. Option Price. The per share Option price for Options and the per share
grant price for stock appreciation rights granted under paragraph 16, as
determined by the Committee, shall be an amount not less than 100% of the fair
market value of the stock on the date such Options or stock appreciation rights
are granted (or, if the Committee so determines, in the case of any stock
appreciation right granted under paragraph 16 upon the surrender of any
outstanding Option, on the date of grant of such Option). The fair market value
of a share of stock on any date shall be the average of the highest and lowest
market prices of sales of the Common Stock on that date, or on the next
preceding trading day if such date was not a trading day as reported on the New
York Stock Exchange or as otherwise determined by the Committee.
     10. Option Period. The term of each Option and stock appreciation right
shall be as determined by the Committee but in no event shall the term of an
Option or stock appreciation right exceed a period of ten (10) years from the
date of its grant. Each Option and stock appreciation right granted hereunder
may granted at any time on or after the effective date of the Plan, and prior to
its termination, provided that no Option or stock appreciation right may be
granted later than ten years after the date this Plan is adopted. The Committee
shall determine whether any Option or stock appreciation right shall become
exercisable in cumulative or non-cumulative installments or in full at any time.
An exercisable Stock Option or stock appreciation right, or portion thereof, may
be exercised in whole or in part only with respect to whole shares of Common
Stock.
     11. Maximum Value of Incentive Stock Options. The aggregate fair market
value (as defined in paragraph 9) of the Common Stock for which any Incentive
Stock Options are exercisable for the first time by a Participant during any
calendar year under the Plan or any other plan of the Company or any subsidiary
shall not exceed $100,000. To the extent the fair market value of the shares of
Common Stock attributable to Incentive Stock Options first exercisable in any
calendar year exceeds $100,000, the excess portion of the Incentive Stock
Options shall be treated as nonqualified options.
     12. Transferability of Option or Stock Appreciation Right. No Option or
stock appreciation right granted hereunder shall be transferable other than
options specifically designated by the Compensation Committee as such and
meeting the following requirements of transfer:

  (a)   by will or by the laws of descent and distribution; or     (b)   in the
case of a nonqualified option:

(i) pursuant to a “Qualified Domestic Relations Order” as defined in Section
414(p) of the Internal Revenue Code; or
(ii) to (A) his or her spouse, children or grandchildren (“Immediate Family
Members”), (B) a partnership in which the only partners are the Participant’s
Immediate Family Members, or (C) a trust or trusts established solely for the
benefit of one or more of the Participant’s Immediate Family Members
(collectively, the Permitted Transferees), provided that there may be no
consideration for any such transfer by a Participant.
          Following transfer (if applicable), such Options and stock
appreciation rights shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer, provided that such
Options and stock appreciation rights may be exercised during the life of the
Participant only by the Participant or, if applicable, by the alternate payee
designated under a Qualified Domestic Relations Order or the Participant’s
Permitted Transferees.

 



--------------------------------------------------------------------------------



 



  13.   Exercise of Option. The Committee shall prescribe the manner in which a
Participant may exercise an Option which is not inconsistent with the provisions
of this Plan. However, no Option shall be exercisable, in whole or in part, for
a period of at least six months commencing on the date of grant, except as
provided in paragraph 20 in the event of a Change in Control. An Option may be
exercised, subject to limitations on its exercise contained in the Option
Agreement and in this Plan, in full, at any time, or in part, from time to time,
only by (A) written notice of intent to exercise the Option with respect to a
specified number of shares, and (B) by payment in full to the Company at the
time of exercise of the Option, of the option price of the shares being
purchased. Payment of the Option price may be made (i) in cash, (ii) if
permitted by the applicable Option Agreement, by tendering of shares of Common
Stock equivalent in fair market value (as defined in paragraph 9), or (iii) if
permitted by the applicable Option Agreement, partly in cash and partly in
shares of Common Stock. Common Stock may be tendered either by actual delivery
of shares of Common Stock or by attestation.

     14. Withholding. If permitted by the applicable Option Agreement, a
Participant may be permitted to satisfy the Company’s withholding tax
requirements by electing (i) to have the Company withhold shares of Common Stock
of the Company, or (ii) to deliver to the Company shares of Common Stock of the
Company having a fair market value on the date income is recognized on the
exercise of a nonqualified option equal to the minimum amount required to be
withheld. The election shall be made in writing and according to such rules and
in such form as the Committee shall determine.
     Notwithstanding the foregoing, the election and satisfaction of any
withholding requirement through the withholding of Common Stock or the tender of
shares of Company Stock may be made only at such times as are permitted, without
incurring liabilities, by Rule 16b-3 of the Securities Exchange Act of 1934, as
amended, or such other securities laws, rules or regulations as may be
applicable.
     15. Termination of Employment.

  (a)   In the event a Participant’s employment with the Company or any of its
subsidiaries shall be terminated for any reason, except early or normal
retirement, death or total and permanent disability, a Participant may exercise
his or her Options and stock appreciation rights (to the extent vested and
exercisable as of the date of the Participant’s termination of employment) for a
period of thirty (30) days after the date of the Participant’s termination of
employment, unless such Option or stock appreciation right expires earlier under
the terms of the award agreement. Thereafter, all rights to exercise an Option
or stock appreciation right shall terminate.     (b)   If the Participant should
die while employed by the Company or any subsidiary prior to the expiration of
the term of the Option or stock appreciation right, the Option or stock
appreciation right shall be exercisable immediately to the extent it would have
been exercisable had the Participant remained employed for twelve months after
the date of death and may be exercised by the person to whom it is transferred
by will or by the applicable laws of descent and distribution by giving notice
as provided in paragraph 13, at any time within twelve months after the date of
death unless such Option or stock appreciation right expires earlier under the
terms of the Option Agreement. For purposes of this paragraph, the six-month
limitation imposed pursuant to paragraph 13 shall not be applicable.     (c)  
In the event of a Participant’s termination of employment with the Company due
to early or normal retirement, or due to total and permanent disability, prior
to the expiration of the term of an Option or stock appreciation right, the
Option or stock appreciation right: (i) shall be exercisable in full without
regard to any vesting requirements; provided that an Option or stock
appreciation right of a Participant who retires shall be exercisable in full
only if the Participant retires on or after the last day of the calendar year
following the calendar year in which such Option or stock appreciation right was
granted, unless the Committee determines otherwise, and (ii) may be exercised by
the Participant at any time within thirty-six months after the date of such
early or normal retirement or termination due to total and permanent disability,
as the case may be, unless such Option or stock appreciation right expires
earlier under the terms of the award agreement. Provided, however, that for
certain participants who are officers of the Company or who are selected by the
Compensation Committee of the Board, nonqualified stock options may be exercised
by the Participant for up to ten (10) years after the date of such early or
normal retirement, or for five (5) years



 



--------------------------------------------------------------------------------



 



      after the date of such total and permanent disability, as the case may be,
in the event of termination of employment with the Company due to early or
normal retirement, or due to total and permanent disability, prior to the
expiration of the term of the Option or stock appreciation right, unless such
Option or stock appreciation right expires earlier under the terms of the Option
Agreement. For purposes hereof, a Participant’s employment shall be deemed to
have terminated due to (a) early or normal retirement if such Participant is
then eligible to receive immediate early or normal retirement benefits under the
provisions of any of the Company’s or its subsidiaries defined benefit pension
plans; or, in the absence of a defined benefit plan, provided such Participant
retires with ten years of service and is at least 55 years old or retires with
five years of service and is at least 65 years old and (b) total and permanent
disability if he is permanently disabled within the meaning of Section 22(e)(3)
of the Internal Revenue Code, as in effect from time to time.         For
purposes of this Plan: (a) a transfer of an employee from the Company to a 50%
or more owned subsidiary, partnership, joint venture or other affiliate (whether
or not incorporated) or vice versa, or from one subsidiary, partnership, joint
venture or other affiliate to another or (b) a leave of absence duly authorized
in writing by the Company, provided the employee’s right to re-employment is
guaranteed either by statute or by contract, shall not be deemed a termination
of employment under the Plan, notwithstanding the foregoing, from and after a
Change of Control, as defined in paragraph 20, Options and stock appreciation
rights shall continue to be exercisable for three months after a Participant’s
termination of employment.

     16. Stock Appreciation Rights. Stock appreciation rights may be granted
separate from any Option granted under the Plan to any Participant. Such stock
appreciation rights may be exercised by a Participant by written notice of
intent to exercise the stock appreciation rights delivered to the Committee,
which notice shall state the number of shares of stock in respect of which the
stock appreciation rights are being exercised. Upon such exercise, the
Participant shall be entitled to receive the economic value of such stock
appreciation rights determined in the manner described in subparagraph (b) of
this paragraph 16 and in the form prescribed in subparagraph (c) of this
paragraph 16.
     Stock appreciation rights shall be subject to terms and conditions not
inconsistent with other provisions of the Plan as shall be determined by the
Committee, which shall include the following:

  (a)   Stock appreciation rights granted in connection with the surrender of an
Option shall be exercisable or transferable at such time or times and only to
the extent that the Option to which they related was exercisable or
transferable. The Committee shall have complete authority to determine the terms
and conditions applicable to other stock appreciation rights, including the
periods applicable to such rights, limitations on exercise and the number of
shares of stock in respect to which such stock appreciation rights are
exercisable.     (b)   Upon the exercise of stock appreciation rights, a
Participant shall be entitled to receive the economic value thereof, which value
shall be equal to the excess of the fair market value of one share of Common
Stock on the date of exercise over the grant price per share, multiplied by the
number of shares in respect of which the stock appreciation rights shall have
been exercised. Stock appreciation rights which have been so exercised shall no
longer be exercisable in respect of such number of shares.     (c)   The
Committee shall have the sole discretion either (i) to determine the form in
which payment of such economic value will be made (i.e., cash, stock, or any
combination thereof) or (ii) to consent to or disapprove the election of the
Participant to receive cash in full or partial payment of such economic value.  
  (d)   The exercise of stock appreciation rights by a Participant pursuant to
the Plan may be made only at such times as are permitted by Rule 16b-3 of the
Securities Exchange Act of 1934, without liabilities, or such other securities
laws or rules as may be applicable.     (e)   Stock appreciation rights shall be
exercisable only when the fair market value of the Common Stock to which the
stock appreciation rights relate exceeds the grant price of such stock
appreciation rights.



 



--------------------------------------------------------------------------------



 



     17. Adjustment Provisions. In the event of any change in the shares of the
Common Stock of the Company by reason of a declaration of a stock dividend
(other than a stock dividend declared in lieu of an ordinary cash dividend),
spin-off, merger, consolidation recapitalization, or split-up, combination or
exchange of shares, or otherwise, the aggregate number and class of shares
available under this Plan, the number and class of shares subject to each
outstanding Option and stock appreciation right, the option price for shares
subject to each outstanding Option, and the option price or grant price and
economic value of any stock appreciation rights shall be appropriately adjusted
by the Committee, whose determination shall be conclusive.
     18. Termination and Amendment of Plan. The Plan shall terminate on
December 31, 2009, unless sooner terminated as hereinafter provided. The Board
of Directors may at any time terminate the Plan, or amend the Plan as it shall
deem advisable including (without limiting the generality of the foregoing) any
amendments deemed by the Board of Directors to be necessary or advisable to
assure conformity of the Plan and any Incentive Stock Options granted thereunder
to the requirements of Section 422 of the Internal Revenue Code as now or
hereafter in effect and to assure conformity with any requirements of other
state and federal laws or regulations now or hereafter in effect; provided,
however, that the Board of Directors may not, without further approval by the
shareholders of the Company, amend paragraph 24 or make any modifications to the
Plan which, by applicable law, require such approval. No termination or
amendment of the Plan may, without the consent of the Participant to whom any
Option or stock appreciation rights shall have been granted, adversely affect
the rights of such Participant under such Option or stock appreciation rights.
The Board of Directors may also, in its discretion, permit any Option or stock
appreciation right to be exercised prior to the earliest date fixed for exercise
thereof under the Option Agreement. Notwithstanding the foregoing, the Board
specifically reserves the right to amend the provisions of Sections 20 and 21
prior to the effective date of a Change of Control without the need to obtain
the consent of the Participants or any other individual with a right to an award
granted hereunder.
     19. Rights of a Shareholder. A Participant shall have no rights as a
shareholder with respect to shares covered by his or her Option until the date
of issuance of the stock to the participant and only after such shares are fully
paid or with respect to stock appreciation rights. No adjustment will be made
for dividends or other rights for which the record date is prior to the date
such stock is issued.
     20. Change of Control. Notwithstanding the foregoing, upon Change of
Control, all previously granted Options and stock appreciation rights shall
immediately become exercisable to the full extent of the original grant. For
purposes of this Plan, a “Change of Control” means any of the following events:
(i) the acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Section 13(d) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended from time to time) (the “Exchange Act”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (A) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Securities”), provided, however, that any acquisition by (x) the Company of any
of its subsidiaries, or any employee benefit plan (or related trust) sponsored
or maintained by the Company or any of its subsidiaries or (y) any corporation
with respect to which, following such acquisition, more than 60% of
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such acquisition in substantially the same proportion as their ownership,
immediately prior to such acquisition of the Outstanding Company Common Stock
and Company Voting Securities, as the case may be, shall not constitute a change
in control of the Company; or (ii) individuals who, as of September 28, 1994,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board, provided that any
individual becoming a director subsequent to September 28, 1994, whose election
or nomination for election by the Company’s shareholders was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the Directors of the Company (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act);
or (iii) approval by the shareholders of the Company of consummation of a
reorganization, merger or consolidation (a “Business Combination”), in each
case, with respect to which all or substantially all of the of the individuals
and entities who

 



--------------------------------------------------------------------------------



 



were the respective beneficial owners of the Outstanding Company Common Stock
and Company Voting Securities immediately prior to such Business Combination do
not, following such Business Combination, beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporations resulting from such Business Combination in
substantially the same proportion as their ownership immediately prior to such
Business Combination or the Outstanding Company Common Stock and Company Voting
Securities, as the case may be; or (iv) (A) a complete liquidation or
dissolution of the company or a (B) sale or other disposition of all or
substantially all of the assets of the Company other than to a corporation with
respect to which, following such sale or disposition, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Company Voting Securities immediately prior to such sale or disposition in
substantially the same proportion as their ownership of the Outstanding Company
Common Stock and Company Voting Securities, as the case may be, immediately
prior to such sale or disposition.
     21. Termination of Awards. Notwithstanding the foregoing, upon a Change in
Control, the Committee may in its discretion, commencing at the time of a Change
in Control and continuing for a period of sixty days thereafter, cancel each
outstanding Option or stock appreciation right in exchange for a cash payment to
the holder thereof in an amount equal to the number of Options or stock
appreciation rights that have not been exercised multiplied by the excess of the
fair market value per Share on the date of the Change in Control (or, if the
Change in Control is the result of a transaction or a series of transactions
described in paragraphs (i) or (ii) of the definition of Change in Control and
the Option or stock appreciation right is cancelled on the date of the Change in
Control, the highest price per Share paid in such transaction or series of
transactions on the date of the Change in Control) over the exercise price of
the Option or the grant price of the stock appreciation right, as the case may
be.
     22. Governing Law and Arbitration. The Plan, and all awards hereunder, and
all determinations made and actions taken pursuant to the Plan, shall be
governed by the internal laws of the State of Wisconsin (without reference to
conflict of law principles thereof) and construed in accordance therewith, to
the extent not otherwise governed by the laws of the United States or as
otherwise provided hereinafter. Notwithstanding anything to the contrary herein,
if any individual brings a claim that relates to benefits under this Plan,
regardless of the basis of the claim (including but not limited to wrongful
discharge or Title VII discrimination), such claim shall be settled by final
binding arbitration in accordance with the rules of the American Arbitration
Association (“AAA”) and the following provisions, and judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

  (a)   Initiation of Action. Arbitration must be initiated by serving or
mailing a written notice of the complaint to the other party. Normally, such
written notice should be provided to the other party within one year (365 days)
after the day the complaining party first knew or should have known of the
events giving rise to the complaint. However, this time frame may be extended if
the applicable statute of limitation provides for a longer period of time. If
the complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or may have against the other
party shall be waived and void. Any notice sent to the Company shall be
delivered to:

     
 
  Office of General Counsel
 
  Johnson Controls, Inc.
 
  5757 North Green Bay Avenue
 
  P.O. Box 591
 
  Milwaukee, WI 53201-0591

      The notice must identify and describe the nature of all complaints
asserted and the facts upon which such complaints are based. Notice will be
deemed given according to the date of any postmark or the date of time of any
personal delivery.     (b)   Compliance with Personnel Policies. Before
proceeding to arbitration on a complaint, the claimant must initiate and
participate in any complaint resolution procedure identified in the Company’s or
subsidiary’s

 



--------------------------------------------------------------------------------



 



      personnel policies. If the claimant has not initiated the complaint
resolution procedure before initiating arbitration on a complaint, the
initiation of the arbitration shall be deemed to begin the complaint resolution
procedure. No arbitration hearing shall be held on a complaint until any
applicable Company or subsidiary complaint resolution procedure has been
completed.

  (c)   Rules of Arbitration. All arbitration will be conducted by a single
arbitrator according to the Employment Dispute Arbitration Rules of the AAA. The
arbitrator will have authority to award any remedy or relief that a court of
competent jurisdiction could order or grant including, without limitation,
specific performance of any obligation created under the award or policy, the
awarding of punitive damages, the issuance of any injunction, costs and
attorney’s fees to the extent permitted by law, or the imposition of sanctions
for abuse of the arbitration process. The arbitrator’s award must be rendered in
a writing that sets forth the essential findings and conclusions on which the
arbitrator’s award is based.     (d)   Representation and Costs. Each party may
be represented in the arbitration by an attorney or other representative
selected by the party. The Company or subsidiary shall be responsible for its
own costs, the AAA filing fee and all other fees, costs and expenses of the
arbitrator and AAA for administering the arbitration. The claimant shall be
responsible for his attorney’s or representative’s fees, if any. However, if any
party prevails on a statutory claim which allows the prevailing party costs
and/or attorneys’ fees, the arbitrator may award costs and reasonable attorneys’
fees as provided by such statute.     (e)   Discovery; Location; Rules of
Evidence. Discovery will be allowed to the same extent afforded under the
Federal Rules of Civil Procedure. Arbitration will be held at a location
selected by the Company. AAA rules notwithstanding, the admissibility of
evidence offered at the arbitration shall be determined by the arbitrator who
shall be the judge of its materiality and relevance. Legal rules of evidence
will not be controlling, and the standard for admissibility of evidence will
generally be whether it is the type of information that responsible people rely
upon in making important decisions.     (f)   Confidentiality. The existence,
content or results of any arbitration may not be disclosed by a party or
arbitrator without the prior written consent of both parties. Witnesses who are
not a party to the arbitration shall be excluded from the hearing except to
testify.

     23. Unfunded Plan. This Plan shall be unfunded. No person shall have any
rights greater than those of a general creditor of the Company.
     24. Repricing. Except for adjustments pursuant to paragraph 17, neither the
per share Option price for any outstanding Option granted under the Plan nor the
per share grant price for stock appreciation rights granted under the Plan may
be decreased after the date of grant nor may an outstanding Option or stock
appreciation right granted under the Plan or a Prior Plan be surrendered to the
Company as consideration for the grant of a new Option or stock appreciation
right with a lower exercise or grant price.
     25. Termination for Cause or Inimical Conduct. Notwithstanding any
provisions of the Plan or an award agreement to the contrary, a Participant’s
Option or stock appreciation right shall be immediately cancelled and forfeited,
regardless of vesting, and any pending exercises shall be cancelled, on the date
that: (a) the Company or subsidiary terminates the Participant’s employment for
Cause, (b) the date that the Committee determines that the Participant’s
employment could have been terminated for Cause if the Company or subsidiary had
all relevant facts in its possession as of the date of the Participant’s
termination, or (c) the Committee determines the Participant has engaged in
Inimical Conduct. The Committee may suspend all exercises or delivery of cash or
shares (without liability for interest thereon) pending its determination of
whether the Participant has been or should have been terminated for Cause or has
engaged in Inimical Conduct. For purposes hereof:

  (a)   “Cause” means: (1) if the Participant is subject to an employment
agreement that contains a definition of “cause,” such definition, or
(2) otherwise, any of the following as determined by the Committee:
(a) violation of the provisions of any employment agreement, non-competition
agreement, confidentiality agreement, or similar agreement with the Company or
subsidiary, or the Company’s or subsidiary’s code of ethics, as then in effect,
(b) conduct rising to the level of gross negligence or willful misconduct in the
course of employment with the Company or subsidiary, (c) commission of an act of
dishonesty or disloyalty

 



--------------------------------------------------------------------------------



 



      involving the Company or subsidiary, (d) violation of any federal, state
or local law in connection with the Participant’s employment, or (e) breach of
any fiduciary duty to the Company or a subsidiary.     (b)   “Inimical Conduct”
means any act or omission that is inimical to the best of interests of the
Company or any subsidiary, as determined by the Committee in its sole
discretion, including but not limited to: (1) violation of any employment,
noncompete, confidentiality or other agreement in effect with the Company or any
subsidiary, (2) taking any steps or doing anything which would damage or
negatively reflect on the reputation of the Company or a subsidiary, or
(3) failure to comply with applicable laws relating to trade secrets,
confidential information or unfair competition.

     26. Offset. The Company shall have the right to offset, from any amount
payable or stock deliverable hereunder, any amount that the Participant owes to
the Company or any subsidiary without the consent of the Participant or any
individual with a right to the Participant’s award.
     27. Severability. In the event any provision of the Plan or any award
agreement is held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Plan or such award
agreement, and the Plan or award agreement shall be construed and enforced as if
the said illegal or invalid provision had not been included.

 



--------------------------------------------------------------------------------



 



Federal Income Tax Consequences
The Federal income tax consequences described in this section are based on laws
and regulations in effect on the date of this proxy statement and future changes
in those laws and regulations may affect the tax consequences described below.
No discussion of state income tax treatment has been included.
Incentive Stock Options
Options granted under the Plan which constitute ISOs will, in general, be
subject to the following Federal income tax treatment:

  •   The grant of an ISO does not give rise to any income tax consequences to
either the Company or the Participant.     •   No deduction is allowed to the
Company on a Participant’s exercise of an ISO.     •   Participant’s exercise of
an ISO does not result in ordinary income to the Participant for regular tax
purposes, but may result in the imposition of or an increase in alternative
minimum tax. If shares acquired upon exercise of an ISO are not disposed of
within the same taxable year of the ISO exercise, the excess of the fair market
value of the shares at the time the ISO is exercised over the option price is
included in the Participant’s computation of alternative minimum taxable income
in the year of exercise.     •   If shares acquired upon the exercise of an ISO
are disposed of within two years of the date of the option grant, or within one
year of the date of the option exercise, the Participant recognizes ordinary
taxable income at the time of the disposition to the extent that the fair market
value of the shares at the time of exercise exceeds the option price, but not in
an amount greater than the excess, if any, of the amount realized on the
disposition over the option price. Capital gain (long-term or short-term
depending upon the holding period) is recognized by the Participant at the time
of such a disposition to the extent that the amount of proceeds from the sale
exceeds the fair market value at the time of the exercise of the ISO. Capital
loss (long-term or short-term depending upon the holding period) is recognized
by the Participant at the time of such a disposition to the extent that the fair
market value at the time of the exercise of the ISO exceeds the amount of
proceeds from the sale. The Company is entitled to a deduction in the taxable
year in which the disposition is made in an amount equal to the amount of
ordinary income recognized by the Participant.     •   If shares acquired upon
the exercise of an ISO are disposed of after the later of two years from the
date of the option grant or one year from the date of the option exercise in a
taxable transaction, the Participant recognizes long-term capital gain or loss
at the time of the disposition in an amount equal to the difference between the
amount realized by the Participant on the disposition and the Participant’s
basis in the shares. The Company will not be entitled to any income tax
deduction with respect to the ISO.

Nonqualified Stock Options
Options granted under the Plan which do not qualify as ISOs will, in general, be
subject to the following Federal income tax treatment:

  •   The grant of a nonqualified option does not give rise to any income tax
consequences to either the Company or the Participant.     •   The exercise of a
nonqualified option generally results in ordinary taxable income to the
Participant in the amount equal to the excess of the fair market value of the
shares at the time of exercise over the option price. A deduction from taxable
income is allowed to the Company in an amount equal to the amount of ordinary
income recognized by the Participant.



 



--------------------------------------------------------------------------------



 



  •   Upon a subsequent taxable disposition of shares, a Participant recognizes
short-term or long-term capital gain (or loss) depending on the holding period,
equal to the difference between the amount received and the tax basis of the
shares, usually the fair market value at the time of exercise.

Stock Appreciation Rights
Any SAR granted under the Plan, will in general, be subject to the following
Federal income tax treatment:

  •   The grant of a SAR does not give rise to any income tax consequences to
either the Company or the Participant.     •   Upon the exercise of a SAR, the
Participant recognizes ordinary income equal to the amount of any cash plus the
fair market value of any shares of Common Stock received. The Company is
generally allowed a deduction in an amount equal to the income recognized by the
Participant.

Internal Revenue Code Sections 162(M) and 280G
Section 162(m) of the Internal Revenue Code limits the Company’s income tax
deduction for compensation paid in any taxable year to certain executive
officers to $1,000,000 per individual. Amounts in excess of $1,000,000 are not
deductible unless one of several exceptions apply. The Committee intends to
grant awards under the Plan that are designated, in most cases, to qualify for
one such exception, the performance-based compensation exception. Grants of
Options and SARs can be structured so as to qualify for this exception. The
Company does not anticipate that Section 162(m) will have a material impact on
its ability to deduct compensation payable under the Plan. Section 280G of the
Internal Revenue Code limits the Company’s income tax deduction in the event
there is a change in control of the Company. Accordingly, all or some of the
amount which would otherwise be deductible may not be deductible with respect to
those Options and SARs that could be exchanged for a cash payment in the event
of a change in control of the Company.

 